Exhibit 10.4

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is made as of July 30, 2010 and is
given by VIRTUSA CORPORATION, a corporation organized under the laws of the
State of Delaware and having its chief executive office at 2000 West Park Drive,
Westborough, Massachusetts 01581 (the “Borrower”) to JPMORGAN CHASE BANK, N.A.,
having an address of 12 Corporate Woods Blvd., Albany, NY 12211, as
administrative agent for itself and for the Lenders party to the Credit
Agreement, as defined below (the “Agent”).

 

The Borrower, the Agent and the Lenders have entered into a certain Credit
Agreement of even date herewith (as the same may be amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”)
pursuant to which the Lenders have agreed to make loans and other credits to the
Borrower upon the terms and subject to the conditions set forth therein.

 

The Lenders have required as a condition precedent to entering the Credit
Agreement that the Borrower execute and deliver this Agreement and to grant the
security interests referenced herein.

 

In order to induce the Agent and the Lenders to enter into the Credit Agreement
and to make or continue to make available to the Borrower loans and other
extensions of credit upon the terms and subject to the conditions set forth
therein, and in consideration thereof, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower agrees as follows:

 

Section 1. Definitions.  All capitalized terms used herein or in any
certificate, report or other document delivered pursuant hereto shall have the
meanings assigned to them below or in the Credit Agreement (unless otherwise
defined).  Except as otherwise defined, terms defined in the Uniform Commercial
Code and used herein shall have the meanings set forth in the Uniform Commercial
Code; provided, however, that the term “instrument” shall be such term as
defined in Article 9 of the Uniform Commercial Code rather than Article 3 of the
Uniform Commercial Code.

 

Accounts.  All rights of the Borrower to payment of monetary obligation (i) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a
secondary obligation incurred or to be incurred, or (iv) arising out of the use
of credit or charge card or information contained on or for use with the card;
and all sums of money and other proceeds due or becoming due thereon, all notes,
bills, drafts, acceptances, instruments, documents and other debts, obligations
and liabilities, in  whatever form, owing to the Borrower’s rights pertaining to
and interest in such property, including the right of stoppage in transit,
replevin or reclamation; all chattel paper; all insurance proceeds; all other
rights and claims to the payment of money, under contracts or otherwise; and all
other property constituting “accounts” as such term is defined in the Uniform
Commercial Code.

 

--------------------------------------------------------------------------------


 

Collateral.  All personal property and fixtures belonging to the Borrower or in
which the Borrower has any rights, of every kind and description, tangible and
intangible, whether now owned or existing or hereafter arising or acquired;
including, without limitation, all Accounts, Equipment, General Intangibles,
Inventory and Investment Property, together with all goods, instruments,
documents of title, policies and certificates of  insurance, commercial tort
claims, chattel paper (whether tangible or electronic), deposit  accounts,
letter of credit rights (whether or not the letter of credit is evidenced by a
writing) and other property owned by the Borrower or in which the Borrower has
an interest and including, without limitation, any cash that is now or may
hereafter be in the possession, custody, or control  of the Lender or its
participants or assigns for any purpose; any and all additions, substitutions,
replacements and accessions to foregoing and all supporting obligations relating
to the forgoing; and all Proceeds and Property and products of any of the
foregoing; but excluding all Intellectual Property.

 

Encumbrance. Any mortgage, pledge, security interest, lien or other charge or
encumbrance of any kind or nature (including, without limitation, the lien or
retained security title of a conditional vendor) upon or with respect to any
property.

 

Equipment. All machinery, equipment, and fixtures, furniture, furnishings, trade
fixtures, specialty tools and parts, motor vehicles and materials handling
equipment of the Borrower, together with the Borrower’s interest in, and right
to, any and all manuals, computer programs, data bases and other materials
relating to the use, operation or structure of any of the foregoing; and all
other property constituting ‘equipment’ as such term is defined in the Uniform
Commercial Code.

 

General Intangibles. Except for the Intellectual Property, all rights of the
Borrower under contracts to enjoy performance by others or to be entitled to
enjoy rights granted by others, including without limitation any licenses; all
payment intangibles; all obligations and indebtedness of any kind (other than
Accounts) owning to the Borrower from whatever source arising; all contract
rights; all rights of the Borrower as a bailor; all tax refunds; all right,
title and interest of the Borrower in and to all software, documents, books,
records, files and other information (on whatever medium recorded, and including
without limitation computer programs, tapes, discs, punch cards, data processing
software and related property and rights) maintained by the Borrower that
reflect the conduct of the Borrower’s business, such as financial records,
marketing and sales records, research and development records, and design,
engineering and manufacturing records; all rights under service bureau service
contracts; all computer data and the concepts and ideas on which said data is
based; all data bases, all customer lists, and all other property constituting
“general tangibles” as such term is defined in the Uniform Commercial Code.

 

Intellectual Property. All of the following, to the extent owned by (and not
licensed to)  the Borrower (i) United States and foreign patents, patent
applications and statutory invention registrations, including reissues,
divisions, continuations, substitutions, renewals, continuations in part,
extensions and reexaminations thereof, and all improvements thereto, (ii)
software, databases, copyrightable works, websites, copyrights (registered,
renewed or otherwise) and registrations, renewals and applications for
registration or renewal thereof, (iii) trademarks,

 

2

--------------------------------------------------------------------------------


 

trademark applications, service marks, service mark applications, trade dress,
logos, slogans, symbols, trade names, internet domain names, brand names,
product names, fictitious names, corporate names, and other source identifiers
and all reissues, extensions and renewals thereof and the goodwill of the
business symbolized thereby and associated therewith, (iv) trade secrets,
know-how, technology, inventions and discoveries and (v) any and all right,
title, and interest in and to the foregoing, including the right to sue for
past, present, and future infringement, in all of such cases (i) through (v),
whether used, held for use, supported, maintained, marketed or otherwise.

 

Inventory. All goods, merchandise and other personal property (including
warehouse receipts and other negotiable and non-negotiable documents of title
covering any such property)  of the Borrower that are held for sale, lease or
other disposition or to be furnished under  contracts of service (or that are so
furnished), or for display or demonstration, or leased or consigned, or that are
raw materials, piece goods, work-in-process, finished goods or supplies or other
materials used or consumed or to be used or consumed in the Borrower’s business,
whether in transit or in the possession of the Borrower or another, including
without limitation all goods covered by purchase orders and contracts with
suppliers and all goods billed and held by suppliers and goods located on the
premises of any carriers, forwarding agents, truckers, warehousemen, vendors,
selling agents or other third parties; all plans, drawings, diagrams,
schematics, assembly and display materials relating to any of the foregoing; and
all other property constituting “inventory” as such term is defined in the
Uniform Commercial Code.

 

Investment Property. All the securities (whether certificated or uncertificated)
of the Borrower, including without limitation all stocks, bonds Treasury bills,
certificates of deposits, mutual or money market fun shares, security
entitlements, securities accounts, commodity contracts and commodity accounts;
and all sums due or to become due on any of the foregoing, and all securities,
instruments or other property purchased or acquired as a result of the
investment and reinvestment thereof as hereinafter provided, and all other
property constituting “investment property” as such term is defined in the
Uniform Commercial Code; excluding any capital stock, or other equity interests
of any Subsidiary of the Borrower.

 

Perfection Certificate. The Perfection Certificate and Borrower Certification
signed by an authorized representative of the Borrower in the form attached
hereto as Exhibit A.

 

Proceeds. All proceeds received of and all other profits, rentals and receipts,
in whatever form, or arising from any Collateral, including whatever is received
or acquired upon the sale, lease, exchange, assignment, licensing or other
disposition of any Collateral; whatever is  received, collected on or
distributed on account of any Collateral; all rights arising out of any 
Collateral; all claims arising out of the loss, nonconformity, interference with
the use of defects  or infringement of rights in, or damage to or destruction
of, any Collateral; any insurance payable by reason of the loss, damage or
nonconformity of, defects or infringement of rights in, or damage to or
destruction of, any Collateral; any unearned premiums with respect to policies
of insurance in respect of any Collateral; and condemnation or requisition
payments with respect to any Collateral; and all other property constituting
“proceeds” as such term is defined in the Uniform Commercial Code; in each case
whether now or existing or hereafter arising.

 

3

--------------------------------------------------------------------------------


 

Secured Obligations. All Obligations of the Borrower under or in respect of the
Loan Documents.

 

Security Interests  The security interests and liens granted pursuant to Section
2 hereof,  as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to this Agreement.

 

Uniform Commercial Code The Uniform Commercial Code as in effect in  the State
of New York, provided, that if by reason of mandatory provisions of  law,
perfection, or the effect of perfection or non-perfection, of the Security
Interests of any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for the
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection, as the case may be.

 

Section 2. Grant.

 

(a)          To secure the full and punctual payment and performance of the
Secured Obligations, the Borrower hereby assigns and pledges to the Agent, its
successors and assigns, for the ratable benefit of the Lenders, all of its
rights, title and interest in, and grants to the Agent, its successors and
assigns, for the ratable benefit of the Lenders, a continuing security interest
in, the Collateral of the Borrower. The Security Interests are granted as
security only and shall not subject the Agent to, or transfer to the Agent or in
any way affect or modify, any obligation or liability of the Borrower with
respect to any of the Collateral, or any transaction in connection therewith.

 

(b)          Upon the execution of this Agreement, and from time to time
thereafter at the written request of the Agent, the Borrower shall deliver to
the Agent such Uniform Commercial Code financing statements, assignments,
continuation statements, amendments, instruments and notices and assignments
under the Assignment of Claims Act of 1940, as amended (collectively, the
“Perfection Documents”), as may be reasonably required for the Agent to perfect
or maintain the perfection of its Security Interest in all Collateral. Any such
financing statements, continuation statements or amendments may be prepared and
filed by the Agent at any time in any jurisdiction.

 

Section 3. Representations, Warranties, and Covenants. The Borrower hereby makes
the following representations and warranties, and agrees to the following
covenants, each of which representations, warranties and covenants shall be
continuing and in force as long as this Agreement is in effect:

 

3.1  Name; Location; Changes.

 

(a)         The name of the Borrower set forth in the Perfection Certificate is
the true and correct legal name of the Borrower, and except as otherwise
disclosed to the Agent in the Perfection Certificate, the Borrower has not done
business as or used any other name.

 

4

--------------------------------------------------------------------------------


 

(b)           The state of organization of the Borrower set forth in the
Perfection Certificate is the true and correct state of organization of the
Borrower and the Borrower is duly organized and in good standing in such state
on the date hereof.

 

(c)           The address of the Borrower set forth in the Perfection
Certificate is the Borrower’s chief executive office and the place where its
business records are kept. Except as disclosed on the Perfection Certificate,
all tangible Collateral of the Borrower other than Investment Property is
located at such chief executive office, and except as disclosed on the
Perfection Certificate, such Collateral has remained located at its current
location for the four consecutive months immediately prior to the date hereof.

 

(d)           The Borrower will not change its name, identity or organizational
structure, nature, or jurisdiction or organization, or chief executive office or
place where its business records are kept, or move any tangible Collateral
(other than Investment Property) to a location other than those set forth in the
Perfection Certificate, or merge into or consolidate with any other entity,
unless permitted under the Credit Agreement and unless the Borrower shall have
given the Agent at least 30 days’ prior written notice thereof and the Borrower
shall have delivered to the Agent or authorized Agent to file such new Uniform
Commercial Code financing statements or other documentation as may be necessary
or required by the Agent to ensure the continued perfection and priority of the
Security Interests.

 

(e)           The Borrower has delivered the Perfection Certificate to the Agent
with the Credit Agreement. All information set forth in such Perfection
Certificate is true and correct in all material respects. The Borrower agrees to
supplement the Perfection Certificate promptly after obtaining information which
would require a correction.

 

3.2.   Ownership of Collateral; Absence of Liens and Restrictions. The Borrower
is, and in the case of property acquired after the date hereof, will be, the
sole legal and equitable owner of the Collateral, holding good and marketable
title to the same free and clean of all Encumbrances except for the Security
Interests and Permitted Encumbrances, and has good right and legal authority to
assign, deliver, and create a security interest in such Collateral in the manner
herein contemplated. The Collateral is genuine and is what it is purported to
be. The Collateral is not subject to any material restriction that would
prohibit or restrict the assignment, delivery or creation of the security
interests contemplated hereunder.

 

3.3  First Priority Security Interest. This Agreement creates a valid and
continuing lien on and security interest in the Collateral, and upon the filing
of Uniform Commercial Code financing statements in the appropriate offices for
the locations of Collateral listed in the Borrower’s Perfection Certificate, the
Security Interests will be perfected (except to the extent a security interest
may not be perfected by filing under the Uniform Commercial Code), prior to all
other Encumbrances other than as disclosed in the Credit Agreement as Permitted
Encumbrances, and is enforceable as such against creditors of the Borrower, any
owner of the real property where any of the Collateral is located, any purchaser
of such real property and any present or future creditor obtaining a lien on
such real property.

 

3.4  No Conflicts. Neither the Borrower nor any of its predecessors has
performed any

 

5

--------------------------------------------------------------------------------


 

acts or is bound by any agreements which might prevent the Agent from enforcing
the Security Interest or any of the terms of this Agreement or which would limit
the Agent in any such enforcement. Except as specifically disclosed in the
Perfection Certificate, no financing statement under the Uniform Commercial Code
of any state or other instrument evidencing a lien that names the Borrower as
debtor is on file in any jurisdiction and the Borrower has not signed any such
document or any agreement authorizing the filing of any such financing statement
or instrument.

 

3.5   Sales and Further Encumbrances. Except for sales in the ordinary course of
business and transactions permitted pursuant to the Credit Agreement, the
Borrower will not sell, grant, assign or transfer any interest in, or permit to
exist any Encumbrances on, any of the Collateral, except the Security Interests
as permitted by the Credit Agreement.

 

3.6   Fixture Conflicts: Required Waivers. The Borrower intends, to the extent
not inconsistent with applicable law, that the Collateral shall remain personal
property of the Borrower and shall not be deemed to be a fixture irrespective of
the manner and its attachment to any real estate. The Borrower will deliver to
the Agent such disclaimers, waivers or other documents as the Agent may request
to confirm the foregoing, executed by each person having an interest in such
real estate.

 

3.7   Validity of Accounts. Each Account constituting Collateral is and, to the
best of the Borrower’s knowledge, shall be a valid, legal and binding obligation
of the party purported to be obligated thereon, enforceable in accordance with
its terms and free of material set-offs, defenses or counterclaims. The Borrower
has no knowledge of any fact that would materially impair the validity or
collectibility of any of the Accounts constituting Collateral.

 

3.8   Inspection; Verification of Accounts. The Borrower shall keep complete and
accurate books and records relating to the Collateral, and upon request of the
Agent, shall stamp or otherwise mark such books and records in such manner as
the Agent may reasonably request in order to reflect the Security Interest. The
Borrower will allow the Agent and its designees to examine, inspect and make
extracts from or copies of the Borrower’s books and records, inspect the
Collateral and arrange for verification of Accounts constituting Collateral
directly with any account debtors or by other methods, upon reasonable notice
and under reasonable procedures established by the Agent after consultation with
the Borrower.

 

3.9    Collection and Delivery of Proceeds; Lockboxes.

 

(a)             The Borrowers will diligently collect all of its Accounts
constituting Collateral until the Agent exercises its rights to collecting the
Accounts pursuant to this Agreement. After the occurrence and during the
continuance of an Event of Default, all Proceeds of Accounts, Inventory and
other Collateral received by the Borrower, whether in the form of wire or ACH
transfers, cash, checks, notes, or other instruments, shall be held in trust for
the Agent and, upon request of the Agent, shall be delivered daily to the Agent,
without commingling, in the identical form received (properly endorsed or
assigned where required to enable the Agent to collect the same), for
application to the Secured Obligations. If any Accounts are at any time
evidenced by tangible chattel paper, promissory notes, trade acceptances or
other

 

6

--------------------------------------------------------------------------------


 

instruments, the Borrower will promptly deliver the same to the Agent
appropriately endorsed to the Agent’s order and, regardless of the form of such
endorsement, the Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and all other notices with respect thereto.

 

(b)          The Borrower shall, at the request of the Agent at any time, notify
account debtors, and the Agent may itself, after the occurrence and during the
continuance of an Event of Default notify account debtors directly, of the
Security Interest of the Agent in any Account and that payment thereof is to be
made directly to the Agent for application to the Secured Obligations.

 

3.10  Insurance. The Borrower shall at all times maintain liability and casualty
insurance on the Collateral with financially sound and reputable insurers in
such amounts and with such coverages, endorsements, deductibles and expiration
dates as the officers of the Borrower in the exercise of their reasonable
judgment deem to be adequate, as are customary in the industry for companies of
established reputation engaged in the same or similar business and owning or
operating similar properties and as shall be reasonably satisfactory to the
Agent. The Agent shall be named as loss payee, additional insured and/or
mortgagee under such insurance as the Agent shall require from time to time, and
the Borrower shall provide to the Agent lender’s loss payable endorsements in
form and substance reasonably satisfactory to the Agent. In addition, the Agent
shall be given thirty (30) days advance notice of any cancellation of insurance.
In the event of failure to provide and maintain insurance as herein provided,
the Agent may, at its option, provide such insurance and charge the amount
thereof to the Borrower as a Revolving Loan. The Borrower shall furnish to the
Agent certificates or other evidence satisfactory to the Agent of compliance
with the foregoing insurance provisions. The Agent shall not, by the fact of
approving, disapproving or accepting any such insurance, incur any liability for
the form or legal sufficiency of insurance contracts, solvency of insurance
companies or payment of lawsuits, and the Borrower hereby expressly assumes full
responsibility therefor and liability, if any, thereunder.

 

3.11  Maintenance and Use Payment of Taxes. The Borrower will preserve, protect
and keep the Collateral in good order and repair, ordinary wear and tear and
damage by fire or other casualty excepted, will not use the same in violation of
law or any policy of insurance thereon, and will pay promptly when due all taxes
and assessments on such Collateral or on its use or operation, except as
otherwise permitted by the Credit Agreement.

 

3.12  General Intangibles. The Borrower will use such measures as are
appropriate to preserve its rights in its General Intangibles constituting
Collateral.

 

3.13  Investment Property. Until the occurrence and continuance of an Event of
Default hereunder, the Borrower shall retain the right to vote any of the
Investment Property constituting Collateral in a manner not inconsistent with
the terms of this Agreement and the Credit Agreement. If the Borrower, as
registered holder of such Investment Property, receives (i) any dividend, or
other distribution in cash or other property in connection with the liquidation
or dissolution of the issuer of such Investment Property, or in connection with
the redemption or payment of such Investment Property, or (ii) any stock
certificate, option or right, or other

 

7

--------------------------------------------------------------------------------


 

distribution, whether as an addition to, in substitution of, or in exchange for,
such Investment Property, or otherwise, other than as permitted pursuant to the
Credit Agreement, the Borrower agrees to accept the same in trust for the Agent
and to deliver the same forthwith to the Agent or its designee, in the exact
form received, with the Borrower’s endorsement or reassignment when necessary,
to be held by the Agent as Collateral. After the occurrence and during the
continuance of an Event of Default, upon request of the Agent, the Borrower will
(i) deliver all of its Investment Property constituting Collateral and
represented by certificates, including without limitation all stock of its
Subsidiaries, to the Agent to hold pursuant to the terms of this Agreement (ii)
register in the name of the Agent or its designee any uncertificated Investment
Property constituting Collateral or the Lenders’ security interest therein on
the books maintained by or on behalf of the issuer thereof or the depository
therefore and (iii) do all things necessary or desirable, as determined by the
Agent, to transfer control over any Investment Property to the Agent including,
but not limited to, registering the Agent as the holder of the securities
entitlement or commodities contract as appropriate, and entering into any
control agreement, in form designated by the Agent, pursuant to which the
securities intermediary shall agree that it will comply with the entitlement
orders originated by the Agent without further consent of the Borrower, and
entering into any control agreement, in form designated by the Agent, pursuant
to which the commodity intermediary shall agree that it will apply any value
distributed on account of any commodity contract as directed by the Agent
without further consent by the Borrower.

 

3.14  Electronic Chattel Paper and Transferable Records:  For any interest in an
electronic chattel paper or any “transferable record,” as that term is defined
in Section 201 of the federal electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any jurisdiction applicable to the Borrower, any Collateral or any
transaction contemplated hereby, the Borrower shall take such action as the
Agent may reasonably request to vest in the Agent control under Section 9-105 of
the Uniform Commercial Code of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act of such transferable record. The Agent agrees that it will arrange, pursuant
to procedures satisfactory to the Agent, so long as such procedures will not
result in the Agent’s loss of control, for the Borrower to make alterations to
the electronic chattel paper or transferable record permitted under Section
9-105 of the Uniform Commercial Code or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to make
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Borrower
with respect to such electronic chattel paper or transferable record.

 

3.15  Bailments, Etc.  If any Collateral is at any time in the possession or
control of any warehouseman, bailee or any of the Borrower’s agents or
processors, the Borrower shall, upon request of the Agent, (i) notify such
warehouseman, bailee, agent or processor of the Security Interest and instruct
such warehouseman, bailee, agent or processor to hold all such Collateral for
the Agent’s account subject to the Agent’s instructions, (ii) arrange for such
warehouseman, bailee, agent or processor to authenticate a record acknowledging
that it holds possession of the Collateral for the Agent’s benefit, (iii) 
deliver any negotiable warehouse receipt, bill of lading or other document of
title issued with regard to the Collateral to the Agent appropriately endorsed

 

8

--------------------------------------------------------------------------------


 

to the Agent’s order, and (iv) arrange for the issuance in the name of the
Agent, in form reasonably satisfactory to the Agent, any nonnegotiable document
of title covering such Collateral.

 

3.16  Assignment of Claims Act.  If at any time any Accounts of the Borrower
arise from contracts with the United States of America or any department, agency
or instrumentality thereof, the Borrower shall execute all assignments and take
all steps reasonably requested by the Agent in order that all monies due to
become due thereunder will be assigned and paid to the Agent under the
Assignment of Claims Act of 1940.

 

3.17  Notes and Instruments.  If at any time any amount payable under or in
connection with any of the Collateral is evidenced by any promissory note or
other instrument, such note or instrument shall be promptly delivered to the
Agent, duly endorsed in a manner satisfactory to the Agent.

 

3.18  Further Assurances.  Upon the reasonable request of the Agent, and the
sole expense of the Borrower, the Borrower will promptly execute and deliver
such further instruments and documents and take such further actions as the
Agent may deem desirable to obtain the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, filing of
any financing statement, continuation statement, amendment or notice under the
Uniform Commercial Code or other applicable law. The Borrower authorizes the
Agent to file such financing statements without the signature of the Borrower to
the extent permitted by applicable law, and to file a copy this Agreement in
lieu of a financing statement, and to take any and all actions required by any
earlier versions of the Uniform Commercial Code or by other law, as applicable
in any relevant Uniform Commercial Code jurisdiction, or by other laws
applicable in any foreign jurisdiction. The Borrower shall provide the Agent
with any information the Agent shall reasonably request in connection with the
foregoing, including, without limitation, the type and jurisdiction of
organization of the Borrower, and any organizational identification number
issued to the Borrower. The Borrower shall also take all actions requested by
the Agent in order to insure the continued perfection and priority of the
Agent’s security interest in any of the Collateral and of the preservation of
its rights therein.

 

Section 4.  Notices and Reports Pertaining to Collateral.  The Borrower will,
with respect to the Collateral:

 

(a)           promptly furnish to the Agent, from time to time upon request,
reports in form and detail reasonably satisfactory to the Agent;

 

(b)           promptly notify the Agent of any Encumbrance (except Permitted
Encumbrances) asserted against the Collateral, including any attachment, levy,
execution or other legal process levied against any of the Collateral, and of
any information received by the Borrower relating to the Collateral, including
the Accounts, the account debtors, or other persons obligated in connection
therewith, that may in any way adversely affect the value of the Collateral as a
whole or the rights and remedies of the Agent with respect thereto;

 

(c)           promptly notify the Agent when it obtains knowledge of actual or

 

9

--------------------------------------------------------------------------------


 

imminent bankruptcy or other insolvency proceeding of any material account
debtor or issuer of Investment property;

 

(d)           concurrently with the reports required to be furnished under
subsection (a), and immediately if material in amount, notify the Agent of any
return or adjustment, rejection, repossession, or loss or damage of or to
merchandise represented by Accounts and of any credit, adjustment, or dispute
arising in connection with the goods or services represented by Accounts or
constituting Inventory;

 

(e)           promptly after the Borrower establishes any Account with the
United States of America or any department, agency or instrumentality thereof,
notify the Agent thereof;

 

(f)            promptly upon acquiring any commercial tort claim, notify the
Agent in a writing signed by the Borrower, of the details thereof and grant to
the Agent in such writing a security interest therein and in all the Proceeds
thereof, such writing to be in form and substance satisfactory to the Agent; and

 

(g)           promptly upon receipt of any letter of credit issued to the
Borrower as beneficiary thereunder or upon acquiring an interest in any
electronic chattel paper or any “transferable record,” as that term is defined
in section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act,
notify the Agent thereof.

 

Section 5. Agent’s Rights and Remedies in General.

 

(a)           So long as any Event of Default shall have occurred and is
continuing: (i) the Agent may, at its option, without notice or demand, cause
all of the Secured Obligations to become immediately due and payable and take
immediate possession of the Collateral, and for that purpose the Agent may, so
far as the Borrower can give authority therefore, enter upon any premises on
which any of the Collateral is situated and remove the same therefrom or remain
on such premises and in possession of such Collateral for purposes of conducting
a sale or enforcing the rights of the Agent; (ii) the Borrower will, upon
demand, assemble the Collateral, and make it available to the Agent at a place
and time designated by the Agent that is reasonably convenient to both parties;
(iii) the Agent may collect and receive all income and Proceeds in respect to
any Collateral and exercise all rights of the Borrower with respect thereto;
(iv) the Agent may sell, lease or otherwise dispose of any Collateral at a
public or private sale, with or without having such Collateral at the place of
sale, and upon such terms and in such manner as the Agent may determine, and the
Lenders or any of them may purchase any Collateral at any such sale. Unless such
Collateral threatens to decline rapidly in value or is of the type customarily
sold on a recognized market, the Agent shall send to the Borrower prior written
notice (which, if given within ten (10) days of any sale, shall be deemed to be
reasonable) of the time and place of any public sale of such Collateral or of
the time after which any private sale or other disposition thereof is to be
made. The Borrower agrees that upon any such sale such Collateral shall be held
by the purchaser free from all claims or rights of every kind and nature,
including any equity of redemption or similar rights, and all such equity of
redemption and similar rights are hereby expressly waived and released by the
Borrower. In the event any

 

10

--------------------------------------------------------------------------------


 

consent, approval or authorization of any governmental agency is necessary to
effectuate any such sale, the Borrower shall execute all applications or other
instruments as may be required; and (v) in any jurisdiction where the
enforcement of its rights hereunder is sought, the Agent shall have, in addition
to all other rights and remedies, the rights and remedies of a secured party
under the Uniform Commercial Code and other applicable law.

 

(b)           The Agent may perform any covenant or agreement of the Borrower
contained herein that the Borrower has failed to perform and in so doing the
Agent may expend such sums as it may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any taxes or
insurance premiums, payment to obtain a release of Encumbrance or potential
Encumbrance, expenditures made in defending against any adverse claim and all
other expenditures which the Agent may make for the protection of Collateral or
which it may be compelled to make by operation of law. All such sums and amounts
so expended shall be repaid by the Borrower upon demand, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the rate per annum provided in the Credit Agreement to
be paid on Revolving Loans after the occurrence of an Event of Default. No such
performance of any covenant or agreement by the Agent on behalf of the Borrower,
and no such advance or expenditure therefore, shall relieve the Borrower of any
Event of Default under the terms of this Agreement or the other Loan Documents

 

(c)           Prior to any disposition of Collateral pursuant to this Agreement
the Agent may, at its option, cause any of the Collateral to be repaired or
reconditioned (but not upgraded unless mutually agreed) in such manner and to
the extent as to make it saleable.

 

(d)           The Agent is hereby granted a license or other right to use,
without charge, in the course of the exercise of the Agent’s Rights and Remedies
pursuant to Section 6 of this Agreement, the Borrower’s labels, patents,
copyrights, right of use of any name, trade secrets, trade names, trademarks,
and advertising matter, or any property of a similar nature, relating to the
Collateral, in completing production of, advertising for sale and selling any
Collateral; and the Borrower’s rights under all licenses and all franchise
agreements shall inure to the Agent’s benefit.

 

(e)           The Borrower recognizes that the Agent may be unable to effect a
public sale of all or a part of the Investment Property by reason of certain
prohibitions contained  in the Securities Act of 1933 (as amended from time to
time, the “Securities Act”) or the securities laws of various states (the “Blue
Sky Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire the Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof. The Borrower
acknowledges that private sales so made may be at prices and upon other terms
less favorable to the seller than if the Investment Property were sold at public
sales. The Borrower agrees that the Agent has no obligation to delay sale of any
of the Investment Property for the period of time necessary to permit the
Investment Property to be registered for public sale under the Securities Act or
the Blue Sky Laws, and that private sales made under the foregoing circumstances
shall be deemed to have been made in a commercially reasonable manner.

 

11

--------------------------------------------------------------------------------


 

(f)           The Agent shall be entitled to retain and to apply the Proceeds of
any disposition of the Collateral, first, to its reasonable expenses provided
for herein, including attorneys’ fees and other documented legal expenses
incurred by it in connection therewith; and second, to the payment of the
Secured Obligations in such order of priority as the Agent shall determine. Any
surplus remaining after such application shall be paid to the Borrower or to
whomever may be legally entitled thereto, provided that in no event shall the
Borrower be credited with any part of the Proceeds of the disposition of the
Collateral until such Proceeds shall have been received in cash from the Agent.
The Borrower shall remain liable for any deficiency.

 

(g)          The Borrower hereby appoints the Agent and each of the Agent’s
designees or agents as attorney-in-fact of the Borrower, irrevocably and with
power of substitution, with full authority in the name of the Borrower, the
Agent or otherwise, for sole use and benefit of the Lenders, but at the
Borrower’s expense, so long as an Event of Default is continuing, to take any
and all of the actions specified above in this Section and elsewhere in this
Agreement. This power of attorney is a power coupled with an interest and shall
be irrevocable for so long as any of the Secured Obligations remain outstanding.

 

Section 6. Agent’s Rights and Remedies with Respect to Collateral. The Agent
may, at its option, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, without notice to or demand on
the Borrower, take the following actions with respect to the Collateral:

 

(a)           with respect to any Accounts (i) demand, collect, and receipt of
any amounts relating thereto, as the Agent may determine; (ii) commence and
prosecute any actions in any court for the purposes of collection any such
Accounts and enforcing any other rights in respect thereof, (iii) defend,
settle, or compromise any action brought and, in connection therewith, give such
discharges or releases as the Agent may deem appropriate; (iv) receive, open and
dispose of mail addressed to the Borrower and endorse checks, notes, drafts,
acceptances, money orders, bills of lading, warehouse receipts or other
instruments or documents evidencing payment, shipment or storage of the goods
giving rise to such Accounts or securing or relating to such Accounts, on behalf
of and in the name of the Borrower; and (v) sell, assign, transfer, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any such Accounts or the goods or services which have given rise thereto, as
fully and completely as though the Agent were the absolute owner thereof for all
purposes;

 

(b)          with respect to any Equipment and Inventory (i) make, adjust and
settle claims under any insurance policy related thereto and place and pay for
appropriate insurance thereon; (iii) make repairs or provide maintenance with
respect thereto; and (iv) pay any necessary filing fees and any taxes arising as
a consequence of any such filing. The Agent shall not thereby relieve the
Borrower of its obligation to make such expenditures; and

 

(c)           with respect to any Investment Property (i) transfer it at any
time to Agent, or to its nominee, and receive the income thereon and hold the
same as Collateral hereunder or apply it to any matured Secured Obligations; and
(ii) demand, sue for, collect or make any compromise or settlement it deems
desirable.

 

12

--------------------------------------------------------------------------------


 

Except as otherwise provided herein, the Agent shall have no duty as to the
collection or protection of any Collateral nor as to the preservation of any
rights pertaining thereto, beyond the safe custody of any Collateral in its
possession.

 

Section 7. Set-Off. Regardless of the adequacy of any Collateral or other means
of obtaining repayment of the Secured Obligations, any deposits, balances or
other sums credited by or due from the head office of the Agent or any of its
branch offices to the Borrower and any property of the Borrower now or hereafter
in the possession, custody, safekeeping or control of the Agent or in transit to
the Agent may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, without prior notice to the Borrower or
compliance with any other condition precedent now or hereafter imposed by
statute, rule of law, or otherwise (all of which are hereby expressly waived) be
set -off, appropriated and applied by the Agent against any and all Secured
Obligations of the Borrower in such manner as the head office of the Agent or
any of its branch offices in its sole discretion may determine, and the Borrower
hereby grants the Agent a continuing security interest in such deposits,
balances, other sums and property for the payment and performance of all such
Secured Obligations. ANY AND ALL RIGHTS TO REQUIRE THE AGENT TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
SECURED OBLIGATIONS PRIOR TO EXERCISING ITS RIGHTS OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, BALANCES, OTHER SUMS AND PROPERTY OF THE BORROWER ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

Section 8. Waivers. The Borrower waives presentment, demand, notice, protest,
notice of acceptance of this Agreement, notice of any loans made, credit or
other extensions granted, Collateral received or delivered and any other action
taken in reliance hereon and all other demands and notices of any description,
except for such demands and notices as are expressly required to be provided to
the Borrower under this Agreement or any other Loan Document.  The Borrower
waives, to the fullest extent permitted by law, the benefit of all appraisement,
valuation, stay, extension and redemption laws now or hereafter in force and all
rights of marshaling in the event of any sale or disposition of any of the
Collateral with respect to both the Secured Obligations and any Collateral.  The
Borrower assents to any extension or postponement of the time of payment or any
other forgiveness or indulgence, to any substitution, exchange or release of
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromise or adjustment of any thereof, all in such manner and at
such time or times as the Agent may deem advisable.  The Agent may exercise its
rights with respect to the Collateral without resorting, or regard, to other
collateral or sources of reimbursement for Secured Obligations.  The Agent shall
not be deemed to have waived any of its rights with respect to the Secured
Obligations or the Collateral unless such waiver is in writing and signed by
Agent.  No delay or omission on part of the Agent in exercising any right and no
course of dealing shall operate as a waiver of such right or any other right.  A
waiver on any one occasion shall not bar or waive the exercise of any right on
any future occasion.  All rights and remedies of the Agent in the Secured
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, are cumulative and not exclusive of any remedies provided
by law or any other agreement, and may be exercised separately or concurrently.

 

13

--------------------------------------------------------------------------------


 

Section 9. Notices. All notices, approvals, request, demands and other
communications  hereunder shall be given in accordance with the provisions of
the Credit Agreement.

 

Section 10. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower and its successors and assigns, and shall
be binding upon and inure to the benefit of and be enforceable by the Agent and
its successors and assigns; provided that the Borrower may not assign or
transfer its rights or obligations hereunder.  Without limiting the generality
of the foregoing sentence, a Lender may, in the manner and to the extent set
forth in the Credit Agreement, assign or otherwise transfer any agreement or any
note held by it evidencing, securing or otherwise executed in connection with
the Secured Obligations, or sell participations in any interest therein, to any
other person or entity, and such other person or entity shall thereupon become
vested, to the extent set forth in agreement evidencing such assignment,
transfer or participation, with all the rights in respect thereof granted to the
Lender herein.  The Lender shall provide notice of any such assignment to the
Borrower.

 

Section 11. Governing Law; Jurisdiction; Venue.  THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE
BORROWER CONSENTS TO THE JURISDICTION OF ANY OF THE FEDERAL OR STATE COURTS
LOCATED IN NEW YORK, NEW YORK IN CONNECTION WITH ANY SUIT TO ENFORCE THE RIGHTS
OF THE LENDER UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND
CONSENTS TO SERVICE OP PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY
MAIL AT THE BORROWER’S ADDRESS SET FORTH HEREIN. THE BORROWER IRREVOCABLY WAIVES
ANY OBJECTION IN WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH ACTION BROUGHT IN THE COURTS REFERRED TO IN THIS SECTION AND
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH ACTION THAT SUCH
ACTION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 12. Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDERS HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT
OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OR
ENFORCEMENT OF THE LOANS AND THE LOAN DOCUMENTS, AND AGREES THAT IT WILL NOT
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH OF THE
BORROWER AND THE LENDERS EACH HEREBY WAIVE ANY RIGHT THEY MAY

 

14

--------------------------------------------------------------------------------


 

HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT THE LENDERS HAVE BEEN
INDUCED TO ENTER INTO THE LOAN DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF,
AMONG OTHER THINGS, THE BORROWER’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

Section 13. General. This Agreement may not be amended or modified except by a
writing signed by each of the Borrower and the Agent.  This Agreement and any
amendment hereof may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one instrument.  Section
headings are for convenience of reference only and are not a part of this
Agreement.  In the event that any Collateral or any deposit or other sum due
from or credited by the Agent is held or stands in the name of the Borrower and
another or others jointly, the Agent may deal with the same for all purposes as
if it belonged to or stood in the name of the Borrower alone.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
as of the date first written above.

 

 

WITNESS

 

BORROWER

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

/s/ Paul D. Tutun

 

By:

/s/ Ranjan Kalia

 

 

Name:

Ranjan Kalia

 

 

Title:

SVP and CFO

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

PERFECTION CERTIFICATE

 

Attach Perfection Certificate and Borrower Certification

 

17

--------------------------------------------------------------------------------